      Case 2:16-cv-10334 Document 63 Filed 10/29/18 Page 1 of 2 PageID #: 405



                         IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF WEST VIRGINIA
                                    AT CHARLESTON

 REBECCA S. CHARLES,
 SARAH N. HALL,
 MARY K. MORRIS,

           Plaintiffs,

 v.                                                               Civil Action No. 16-CV-10334
                                                                  Honorable John Copenhaver

 STATE OF WEST VIRGINIA OFFICES
 OF THE INSURANCE COMMISSIONER,
 STATE OF WEST VIRGINIA DIVISION
 OF PERSONNEL,

           Defendants.


                                  NOTICE OF SETTLEMENT

        Counsel for the parties hereby represent to the Court that a settlement has been reached in

this case. The parties request that they be relieved of the existing scheduling order deadlines while

they finalize the settlement agreement. The parties intend on jointly submitting a motion for court

approval of the settlement agreement as contemplated by the Fair Labor Standards Act, 29 U.S.C.

§ 201, et seq.

                                      Submitted this 29th day of October 2018

Prepared by:

/s/ Todd S. Bailess
Todd S. Bailess (WVSB #10482)
Rodney A. Smith (WVSB #9750)
BAILESS SMITH PLLC
120 Capitol Street
Charleston, WV 25301
Telephone: (304) 342-0550
    Case 2:16-cv-10334 Document 63 Filed 10/29/18 Page 2 of 2 PageID #: 406



Facsimile: (304) 344-5529
tbailess@bailesssmith.com
rsmith@bailesssmith.com

Mark A. Toor (WVSB #5228)
10 Hale Street, Second Floor
Charleston, West Virginia 25301
Telephone: (304) 380-2111
mark@marktoor.com


Approved By:

/s/ Michael W. Taylor__________
Charles R. Bailey (WVSB #0202)
Michael W. Taylor (WVSB #11715)
Bailey & Wyant, PLLC
500 Virginia Street, East, Suite 600
Post Office Box 3710
Charleston, West Virginia 25337-3710
(304) 345-4222
cbailey@baileywyant.com
mtaylor@baileywyant.com
